HOUSTON, Justice.
This is an appeal from a judgment based on a jury verdict in favor of the plaintiff, Com-Pak Food Marts of Florence, Inc. (“Com-Pak”), against defendants Bob R. Love and L & L Services, Inc. On October 9, 1987, Dera C.'(“Corky”) Bryant, Gerald Connor, and Com-Pak sued L & L Services, Love, and Stanley Russell Newton, alleging, among other claims, fraud. After numerous cross-claims, counterclaims, motions, and stipulations, the only remaining parties were Connor, Com-Pak, Love, and L & L Services. The case was tried before a jury. At trial, the trial court directed a verdict as to the claim of Connor, individually. Thus, Com-Pak remained as the sole plaintiff. The jury returned a verdict in favor of Com-Pak and against Love and L & L Services for $25,000 in compensatory damages and $1 in punitive damages. Thereafter, Love and L & L Services filed a motion for judgment notwithstanding the verdict or, in the alternative, for new trial. The trial court denied the motion and entered its judgment. Love and L & L Services appeal.
Love and L & L Services present the following issues for our review:
“1. Did [Com-Pak] exercise reasonable diligence prior to the expiration of the statute of limitations to discover [Love and L & L Services’] alleged fraud?
“2. Were [Com-Pak’s] pleadings and evidence sufficient to state a cause of action for and prove a false representation by [Love and L & L Services] with intent to deceive [Com-Pak]?
“3. Was [Com-Pak’s] reliance on the alleged misrepresentations of [Love and L & L Services] unreasonable under the circumstances?
“4. Did [Com-Pak] suffer any damages as a proximate consequence of [Love and L & L Services’] alleged fraud?”
The facts in this case are convoluted, and a recitation of them would not edify the bench or bar. Suffice it to say that after carefully reviewing the record, indulging all reasonable inferences that can be drawn from the facts as viewed in the light most favorable to Com-Pak, as the prevailing party, in accordance with our standard of review, and applying the applicable law as set out in the briefs of the parties and as uncovered through our independent research, we conclude that the trial court did not err in denying Love and L & L Services’ motion for judgment notwithstanding the verdict or, in the alternative, for new trial. Therefore, we affirm.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES and KENNEDY, JJ., concur.